FILED
                           NOT FOR PUBLICATION                            NOV 13 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


THOMAS KENYON,                                  No. 12-35685

              Plaintiff - Appellant,            D.C. No. 1:10-cv-01528-RE

  v.
                                                MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                 James A. Redden, Senior District Judge, Presiding

                          Submitted November 7, 2013**
                                Portland, Oregon

Before: M. SMITH and HURWITZ, Circuit Judges, and PRO, Senior District
Judge.***




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Philip M. Pro, Senior District Judge for the U.S. District
Court for the District of Nevada, sitting by designation.
      Thomas Kenyon appeals a district court judgment upholding the

Commissioner’s denial of an application for Social Security disability insurance

benefits. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      1. Any error by the administrative law judge (ALJ) in not including the

simple one-two step instructions limitation in the hypothetical question to the

vocational expert was harmless. The vocational expert and ALJ identified an

occupation that Kenyon can perform—bindery-machine feeder—that exists in

significant numbers nationally or regionally. See Tommasetti v. Astrue, 533 F.3d
1035, 1043–44 (9th Cir. 2008); Barker v. Sec’y of Health & Human Servs., 882
F.2d 1474, 1479 (9th Cir. 1989).

      2. The ALJ did not improperly reject the opinions of Kenyon’s treating

physicians. The ALJ expressly noted that Kenyon’s physicians issued conflicting

medical reports and reconciled those inconsistencies. See Magallanes v. Bowen,

881 F.2d 747, 751 (9th Cir. 1989).

      3.   The ALJ considered Kenyon’s headaches when assessing residual

functional capacity and properly discounted Kenyon’s statements about the

limiting effect of his migraines. See Lingenfelter v. Astrue, 504 F.3d 1028, 1036

(9th Cir. 2007); Hoopai v. Astrue, 499 F.3d 1071, 1076 (9th Cir. 2007).

      AFFIRMED.


                                         2